SPECIAL ORDER*705Plaintiffs' 23 January 2019 Motion to Protect Against Disclosure of Confidential or Trade Secret Information at Oral Argument is ALLOWED only as to plaintiffs' request that the Court prohibit the parties from revealing any alleged confidential or trade secret information during oral argument. To the extent the parties need to do so, they may utilize the key referenced in plaintiffs' motion.In all other respects, plaintiffs' motion is DENIED.By order of the Court in Conference, this the 30th day of January, 2019.